Case 19-40699-lkg Doc 83 Filed 01/15/20 Pagelof3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

BOROWIAK IGA FOODLINER, INC., Chapier 11

CASE NO. 19-40699 —

)
)
Debtor. )
)

MOTION FOR EXTENSION OF TIME TO FILE CHAPTER 11 PLAN AND
DISCLOSURE STATEMENT AND EXTENSION OF EXCLUSIVITY PERIOD

NOW COMES the Debtor, Borowiak IGA Foodliner, Inc., by its attorney, Douglas
A. Antonik, Antonik Law Offices, and submits the following in support of this Motion:

1. The Debtor filed a voluntary Chapter 11 Bankruptcy Petition on September
17, 2019.

2. Debior’s deadline to file a Chapter 11 pian and disclosure statement as
well as the expiration of the exclusivity period is January 15, 2020.

3. Debtor asks for additional time to file its plan and disclosure statement and
to extend the exclusivity period.

A. The Debtor has been consulting with its attorney as well as discussing
internally the plan it intends to propose.

5. During this bankruptcy proceeding, the Debtor has worked closely with the
secured creditors and is currently in the process of closing its Mt. Carmel store.

6. Debtor will further be submitting an application to retain an auctioneer to
sell the equipment in the now five stores closed stores.

7. Debtor request an extension. of time to liquidate its equipment via the
auction sales and to formulate a plan retaining the two stores as a going concern post

confirmation.

 

 
Case 19-40699-lkg Doc 83 Filed 01/15/20 Page2of3

8. An extension of time being granted to the Debtor is in the best interest of
all parties.

9. Debtor requests an additional one hundred twenty (120) days to file its
plan and disclosure statement until May 14, 2020.

10. Debtor further requests the Court extend the exclusivity period to file a
plan of reorganization and to seek confirmation of its Chapter 11 plan pursuant to the
provisions of Bankruptcy Code § 1121, up to and including the time the Debtor has to
file its Chapter 11 plan and thereafter the additional one hundred eighty (180) day
period to seek the plan’s approval .

WHEREFORE, Debtor prays that this Court grant it an additional one hundred
twenty (120) days to file a plan and disclosure statement, plus that the Court extend the
exclusivity period to file a plan of reorganization and to seek confirmation of its Chapter
11 plan pursuant to the provisions of Bankruptcy Code §1121, up to and including the
time the Debtor has to file its Chapter 11 plan and thereafter the additional one hundred
eighty (180) day period to seek the plan’s approval.

BOROWIAK IGA FOODLINER, INC., Debtor
BY: /s/ Douglas A. Antonik
DOUGLAS A. ANTONIK #06190629
Anionik Law Offices
3405 Broadway
P.O. Box 594
Mt. Vernon, IL 62864
Telephone: 618-244-5739

Facsimile: 618-244-9633
antoniklaw@charter.net

 

 
Case 19-40699-lkg Doc 83 Filed 01/15/20 Page 3of3

CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing instrument was served upon:

Mark Skaggs, U.S. Trustee's Office, 401 Main Street, Suite 1100, Peoria, IL 61602

Jeremy C. Kleinman, Frankgecker LLP, 1327 West Washington Blvd., Suite 5 G-H,
Chicago, IL 60607

Patrick J. Hewson, Gilbert, Huffman, Prosser, Hewson & Barke, Ltd., 102 Orchard
Drive, P.O. Box 1060, Carbondale, IL 62903-1060

Ray W. Vaughn, Attorney at Law, 108 E. Main Street, Olney, IL 62450

George R. Pitts, Rubin and Rudman LLP, 800 Connecticut Avée., NW, Suite 400,
Washington, DC 20006

Adam B. Lawier, Lawler Brown Law Firm, 1600 West Main Street, PO Box 1148,
Marion, iL 62959

Timothy J. Chartrand, Williamson, Webster, Falb & Glisson, 603 Henry Street, Alton,
IL 62002

Michael A. Kraft, Quinn, Johnston, Henderson, Pretorius & Cerulo, 227 N.E.
Jefferson Ave., Peoria, IL 61602-1211

Ace Hardware Corp., 2200 Kensington Ct., Oak Brook, IL 60523-2103

Central Cigars-Candy Co., PO Box 420, Lawrenceville, IL 62439

Citizens National of Albion, 10 West Elm St., Albion, IL 62806

Coca Cola Bottling Co. Consolidated, PO Box 602937, Charlotte NC 28260-2937

Direct Energy Business, PO Box 70220, Philadelphia, PA 19176-0220

Dixie Cream Donuts, 510 West Main, West Frankfort, IL 62896

Edward Borowiak, 13 N 5th St., Albion, 1L 62806-1021

Frito-Lay, 75 Remittance Drive, Ste 1217, Chicago, IL 60675-1217

Hartford Financial Services, PO box 415738, Boston, MA 02241-5738

Heartland Coca Cola Bottling Co., PO Box 74008600, Chicago, IL 60674-8600

Heritage Petroleum LLC, PO Box 6850, Evansville, IN 47719

John and Barbara Mckim, PO box 308, Lawrenceville, IL 62439-0308

Mack's Auto Sales, Inc., 1172 Catman Court, Marion, IL 62959

Moran Foods, LLC, 400 Northwest Plaza Dr., Saint Ann, MO 63074

Supervalu, 11840 Valley View Rd., Eden Prairie, MN 55344

Troyer Foods, Inc., PO Box 1938, Bloomington, IN 47402-1938

UNF! Supervalue, PO Box 9008, Champaign, IL 61826

United Food & Commercial Workers, PO Box 6000, Frankfort, IL 60423-6000

Trevor Borowiak, 235 W Elm St., Albion, IL 62806

ALL CREDITORS AND PARTIES OF INTEREST LISTED ON DEBTOR’S MAILING
MATRIX

either electronically or by enclosing in an envelope with postage fully prepaid and by
depositing said envelope in a U. S. Post Office mail box in Mt. Vernon, Illinois, on the 15
day of January, 2020. The above is true and correct to the best of the undersigned's
knowledge.

/s/ Alisha Finke
Alisha Finke

 

 

 
